Citation Nr: 1627767	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 13, 2015, and in excess of 40 percent thereafter for osteoarthritis with chronic strain of the lumbar spine.

2.  Propriety of the assignment of a separate rating for right lower extremity radiculopathy, evaluated as 10 percent as of February 28, 2013.

3.  Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 10 percent as of March 13, 2015.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 10 percent rating for the Veteran's back disability.  He subsequently perfected an appeal as to the propriety of the assigned rating for such disability.

In a March 2013 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the right lower extremity, effective February 28, 2013.  In August 2015, the RO assigned a separate 10 percent rating for radiculopathy of the left lower extremity, effective March 13, 2015.  While the Veteran did not appeal the March 2013 or August 2015 rating decisions with respect to the propriety of the ratings or effective dates assigned for his left and right extremity radiculopathy, such issues are part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of this disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over such issues and they have been included on the title page of this decision.

In an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's back disability to 40 percent, effective March 13, 2015.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in a statement submitted in February 2016, the Veteran indicated that he had recently received the February 2016 supplemental statement of the case and no longer wished "to pursue the supplemental statement of the case appeal process."  However, such statement is ambiguous as to whether the Veteran intends with withdraw his appeal as to the instant matters.  Therefore, the Board will proceed with the appeal.  The Veteran is advised that, if he does indeed wish to withdraw his appeal, he should submit a statement in writing explicitly stating that his appeal is withdrawn.  38 C.F.R. § 20.204(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In December 2010 and December 2011, the Veteran reported that the results of the July 2009 VA examination are inaccurate, asserting records from Kenner Army Medical Clinic show that his back disability is productive of more severe symptoms than those noted in the VA examination report.

The evidence suggests Kenner Army Medical Clinic has provided ongoing treatment for the disabilities on appeal since his claim for an increased rating was filed in May 2010.  However, the record only contains records from Kenner Army Medical Clinic prior to September 2009 and an excerpt of a record dated in October 2011, which the Veteran submitted.  Accordingly, remand is necessary to obtain the outstanding records, that is, those dated from September 2009 to present, as they are directly relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2).

The Veteran also receives treatment from Colonial Orthopaedics, records of which are current through February 2012.  Upon remand, the Veteran should be given an opportunity to submit, or provide authorization for VA to obtain current records from Colonial Orthopaedics.  See 38 C.F.R. § 3.159(c)(1).

Finally, while on remand, the Veteran should be given an opportunity to identify any other records relevant to the claims on appeal that have not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA records relevant to the claims on appeal, to specifically include any records from Kenner Army Medical Clinical from September 2009 to present and Colonial Orthopaedics from February 2012 to present.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


